Citation Nr: 0909134	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  03-20 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for obesity, to include as 
secondary to physical pain from the Veteran's service-
connected bilateral knee disability and/or emotional pain due 
to his service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to October 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California and issued by the RO in Los Angeles, 
California.  In pertinent part, that rating decision denied 
service connection for obesity.  .

In December 2005, the Veteran testified before the 
undersigned Veterans Law Judge in a videoconference hearing.  
A transcript of this hearing has been associated with the 
claims file.

The Board, in February 2006, remanded the claim for service 
connection for obesity (as well as the other claims then on 
appeal) for additional development.  The Board directed that 
the Veteran be issued additional notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), to include 
notice regarding secondary service connection, and to obtain 
a medical opinion regarding the etiology of the obesity, to 
include whether the obesity was secondary to the service-
connected knee disability.  

The Board next considered the appeal in May 2007.  At that 
time, remaining in appellate status were a claim for service 
connection for obesity and an initial increased rating claim 
for PTSD.  The Board denied the claim for an increased rating 
for PTSD.  Regarding the claim for service connection for 
obesity, however, the Board found that additional development 
was required.  The Board found that the VA medical opinion 
obtained pursuant to the February 2006 Board remand was 
inadequate as the opinion did not address the question of 
aggravation in the context of a claim for secondary service 
connection.  The Board directed that the examiner who 
provided the previous opinion complete an addendum regarding 
whether obesity was secondary to service-connected bilateral 
knee disability and/or PTSD.  The examiner was also asked to 
provide an addendum regarding direct service connection.  The 
Board also directed that the Veteran be issued additional 
VCAA notice, to include notice pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and secondary service 
connection, to include a copy of the October 2006 amendment 
to 38 C.F.R. § 3.310.  

After review of the subsequent development, the Board finds 
that VA has substantially satisfied the directives of the 
previous Board remands.  See Stegall v. West, 11 Vet. App. 
268 (1998).  The claim is ripe for adjudication upon the 
merits.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The preponderance of the evidence shows that the 
Veteran's obesity is exogenous in nature and is not due to an 
underlying disease; the preponderance of the evidence 
indicates that the progressive nature of his obesity is due 
to overeating prior to, during and after service, as such it 
is not a disease or injury for VA compensation purposes; the 
Veteran's obesity was not caused or aggravated by his 
Veteran's service-connected bilateral knee disability or 
PTSD.




CONCLUSION OF LAW

Service connection for obesity, to include as secondary to 
physical pain from the Veteran's service-connected bilateral 
knee disability and/or emotional pain due to his service-
connected PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
an initial VCAA notification letter in August 2003.  Pursuant 
to the Board remands, the Veteran was issued additional 
letters in March 2006, May 2007, and December 2007.  The 
December 2007 letter indicated that it was sent to address 
inadequacies of the May 2007 letter.

After review of these four letters, the Board finds that 
these notices fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The Veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claim; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  The Veteran was informed regarding the 
elements of direct and secondary service connection claims.  
The Veteran was issued a copy of the amended version of 
38 C.F.R. § 3.310.  In addition, the Veteran was provided 
notice regarding the evidence and information needed to 
establish disability ratings and effective dates, as outlined 
in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, three of 
the VCAA letters noted above were issued pursuant to Board 
remands, and therefore, after the RO decision that is the 
subject of this appeal.  The Board is cognizant of recent 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The Appeals 
Management Center (AMC) cured the timing defect by providing 
complete VCAA notice together with re-adjudication of the 
claims, as demonstrated by the November 2008 supplemental 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the Veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The Veteran and his representative have been 
provided the opportunity to respond to VA correspondence and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence.  Furthermore, the Veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.

While the Veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the Veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records, including the July 2006 opinion by Dr. H 
(initial used to protect privacy) and his October 2008 
addendum obtained pursuant to Board remands.  After review of 
the evidence of record, to include these medical opinions by 
Dr. H, the Board finds that there is sufficient competent 
evidence upon which to adjudicate this claim.  Thus, there is 
no duty to provide another examination or an additional 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
A recent amendment to 38 C.F.R. § 3.310, effective October 
10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen and adds language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran contends that he has obesity that is either 
attributable to service or to the service-connected bilateral 
knee disability and/or PTSD.  PTSD is currently evaluated as 
70 percent disabling.  The Veteran is in receipt of separate 
20 percent and 10 percent ratings for both the right knee 
disability and the left knee disability.  In his December 
2005 testimony, the Veteran testified that he gained weight 
during service, noting that he began drinking heavily in 
service as self-treatment for pain in the knees and 
generalized stress.  The Veteran has asserted, in essence, 
that pain from the knee disability and symptoms attributable 
to the PTSD have caused him to gain additional weight since 
separation from service.

A service treatment record indicates that the Veteran was 
rejected from service in August 1969 due to being overweight.  
In a December 1970 report of medical examination, completed 
for purposes of the Veteran's induction into service, the 
Veteran was noted to be overweight.  The Veteran's weight was 
225 pounds.  In an August 1972 record, the Veteran was noted 
to be 274 3/4 pounds and was placed on a diet due to new Army 
Regulations.  No underlying disease process was diagnosed.  
An October 1972 report of medical examination, completed at 
the time of separation from service, records the Veteran's 
weight as 275 pounds.  Obesity was not specifically diagnosed 
at this time and no underlying disease process related to the 
Veteran's weight was identified.

Post-service medical records document evaluation of the 
Veteran's obesity, as well as the knee and PTSD disabilities.  
In a November 2000 record, the clinician indicated that the 
Veteran was "working" on a diet, but the Veteran stated 
that he was "not an exercise person."  In a December 2000 
VA record, clinician VSL, under medical history, noted that 
the Veteran indicated that he had been obese "most of [his] 
adult life."  The Veteran had been noted to have lost weight 
with a liquid diet.  In a September 2001 record, clinician 
VSL wrote that the Veteran reported that he was not going to 
be able to lose weight since he could not stand the knee 
pain.  The Veteran's weight was recorded as 432.5 pounds.  
Clinician VSL found that the Veteran's knee pain was 
interfering with weight loss, which was essential for 
improvement of knee pain.  In a February 2002 VA treatment 
record, clinician VSL reported regarding morbid obesity that 
the Veteran knew "what [was] needed, but discouraged by pain 
and not optimistic about success."  In an August 2002 
treatment record, clinician VSL documented that the Veteran 
was unable to lose weight and unable to exercise.  The 
Veteran was noted to be frustrated.

In a March 2006 VA joints examination, the examiner found 
that it was more likely than not that the Veteran's pain 
associated with his bilateral knee disability is aggravated 
by his obesity.  The Board highlights that this opinion 
indicates that the obesity is affecting the service-connected 
knee disability and not that the knee disability is causing 
or aggravating the obesity.  Thus, this opinion is not 
evidence for or against the claim on appeal.  

In a March 2006 psychiatric examination, the examiner 
documented the Veteran as stating that he tried to lose 
weight in a weight loss program.  The Veteran indicated that 
he could lose weight if he went under 500 calories a day, but 
that he gained it all back.  The Veteran stated:  "You just 
get tired of it - of not eating and I wasn't drinking."  The 
examiner provided a primary diagnosis of chronic PTSD, with 
other diagnoses being alcohol abuse, episodic drinking 
behavior and depressive disorder.  The examiner did not 
provide any opinions regarding the etiology of the obesity.

In July 2006, pursuant to the February 2006 Board remand, Dr. 
H provided an opinion regarding the etiology of the Veteran's 
obesity.  Dr. H noted review of the claims file and 
electronic medical records.  He wrote that the Veteran's 
obesity was classified as exogenous and developmental rather 
than acquired, which implied that no hormonal or metabolic 
disorders were the cause of his obesity, but rather, simple 
overeating was the cause.  It was observed that the obesity 
disorder was not a genetic condition.  Dr. H opined that the 
bilateral knee condition was less than likely secondary to 
pain from his bilateral knee condition.  Dr. H excerpted a 
report from March 2003 treatment as support for his findings.  
This report includes a finding that the Veteran did not 
desire to make any dietary changes, with the Veteran eating 
fast food and ongoing problems with overeating/binge eating.  
This March 2003 record also documents that the Veteran had 
negative feelings toward losing weight and no longer desired 
to try due to lack of success.  

Dr. H further opined that pain, per se, was not a recognized 
cause of obesity whereas overeating was a well recognized 
cause.  He continued by stating that, while there are no 
doubt psychological factors associated with the Veteran's 
obesity condition, there was "no clear cut nexus between 
Veteran's pain and his overeating."  He added that, as the 
nutritional note indicated, the Veteran had "not yet gotten 
to the point where his desire to lose weight exceeds his 
desire to eat too much of the wrong types of food."

In May 2007, the Board found that Dr. H should complete an 
addendum to this opinion.  Dr. H was asked to opine whether 
it was at least as likely as not that the Veteran's obesity 
had its onset during service and whether it is at least as 
likely as not that the Veteran's physical pain from his 
service-connected bilateral knee disability and/or emotional 
pain associated with his service-connected PTSD caused or 
aggravated his obesity beyond its natural progression.

Dr. H completed this addendum opinion in October 2008.  He 
again noted review of the claims file.  He also documented 
the Veteran's vital signs as recorded earlier in October 
2008.  The Veteran's current weight was recorded as 422 
pounds and the Veteran had a body mass index (BMI) of 55.8.  

The examiner found that the Veteran's exogenous, 
developmental obesity did not have onset while the Veteran 
was on active duty.  He further opined that it was less 
likely than not that the Veteran's bilateral knee pain caused 
or aggravated his obesity beyond natural progression.

As rationale, Dr. H documented that the Veteran's enlistment 
height and weight was 5'11''/225 pounds which correlates with 
a BMI of 31.4.  At discharge, his height and weight was 
5'11''/275 pounds.  Thus, the examiner found that the Veteran 
was obese at induction and only gained weight during his 
period of military service; therefore the Veteran's exogenous 
obesity existed prior to service.  Regarding the bilateral 
knee disability, Dr. H opined that the Veteran's knee pain 
could not have caused his obesity as he was obese before he 
injured his knees.  He again noted that physical pain is not 
generally recognized as a cause or "aggravant" of obesity.  
He documented that twin and adoption studies show that 
obesity is strongly controlled by genetics.  Dr. H reported 
that he could not specifically address the issue of 
psychogenic pain.  He indicated that the evidence used in 
forming this opinion included the evidence in the claims 
file, a BMI calculator, and Cecil's 19th edition textbook of 
medicine.


Analysis

As previously mentioned, service connection may be granted 
for any current disability that is the result of a disease 
contracted or an injury sustained while on active duty 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability has chronically 
aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the claim.  As noted 
in the February 2006 and May 2007 Board remands, the question 
arises whether exogenous versus endogenous obesity is a 
disability for VA compensation purposes.  The Board 
previously highlighted the question whether obesity caused by 
overeating was a disability versus obesity caused by some 
underlying disease process.  Pursuant to the previous 
remands, the Board has sought medical opinions regarding the 
questions raised during this appeal.  

Review of the medical opinions from Dr. H reveal that the 
Veteran's obesity is exogenous in nature or originating 
externally versus due to an internal (endogenous) disease.  
It was noted that the Veteran was overweight upon entry into 
service and gained weight while on active duty and it is 
clear from the record that he has continued to gain weight, 
eventually resulting in morbid obesity.  The medical opinions 
from Dr. H also indicate that the Veteran's obesity is due to 
overeating.  Dr. H opined that the obesity was not due to 
service and not caused or aggravated by the service-connected 
knee disabilities.  In support of these opinions, Dr. H noted 
findings in a treatment record indicating that the Veteran 
did not have a desire to change his eating habits.  Further, 
although Dr. H indicated in the July 2006 opinion that, while 
there was no doubt psychological factors were associated with 
the obesity, he did not indicate that PTSD played a causative 
role.  The Board is cognizant that the May 2007 Board remand 
requested an opinion regarding whether PTSD caused or 
aggravated obesity.  After review of the opinions from Dr. H, 
however, the Board finds that a remand for an additional 
opinion is not necessary, as these opinions clearly indicate 
that it is Dr. H's opinion that the Veteran's obesity is due 
to overeating without a nexus to any underlying disease 
process or another disability.  Dr. H reviewed the claims 
file and his opinion is supported by rationale.  

Service treatment records document that the Veteran was 
overweight upon entry into service; it is apparent that he 
was previously rejected from entering service due to being 
overweight.  The Veteran was 225 pounds upon entry into 
service and 275 upon discharge from service.  Dr. H, after 
calculating the Veteran's BMI based on the weight recorded in 
the entrance and separation Reports of Medical Examination, 
found that the Veteran was obese upon entry and separation 
from service.  Thus, based on the finding of obesity in the 
entrance examination and his weight recorded in this 
document, the Board finds that there is no presumption of 
soundness that attaches to the issue on appeal.  See 
38 C.F.R. § 3.304(b).  Regarding whether aggravation of 
obesity occurred during service, based on the preponderance 
of the evidence indicating that the obesity is caused by 
overeating without any underlying  disease, the Board finds 
that the mere gaining of additional weight during service in 
the absence of disease is not aggravation within the meaning 
of the applicable law and regulation.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  It is pertinent to note that the term 
"disability" means an impairment of earning capacity 
resulting from a disease or injury.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  "Injury" is defined as "damage 
inflicted on the body by an external force."  See Terry v. 
Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing 
Dorland's Illustrated Medical Dictionary 901 (29th ed. 
2000)).  "Disease" means "any deviation from or interruption 
of the normal structure or function of a part, organ, or 
system of the body."  Id. at 1384 (citing Dorland's at 511).  
Simply put, with consideration of these definitions, Dr' H's 
opinions and the applicable law, the Board finds that the 
most persuasive evidence of record shows that the veteran's 
exogenous obesity is not a disease or disability for VA 
compensation purposes.

Although the Board has reviewed the treatment records from 
clinician VSL, these records do not indicate that the knee 
disabilities caused or aggravated the obesity, but rather 
that the knee disabilities hampered the Veteran's attempts to 
lose weight through exercise.  In addition, the Board again 
notes that the opinions from Dr. H indicate that the obesity 
is due to overeating; he did not attribute it to an inability 
to exercise or walk.  Based on Dr. H's demonstrated knowledge 
of a more complete factual background regarding the Veteran's 
obesity based on review of the claims file and citation to 
findings in the claims file and clinical text, the Board 
finds that Dr. H's findings regarding etiology of the obesity 
are of more probative value than the opinions of clinician 
VSL.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).

Regarding the Veteran's opinion on the etiology of his 
obesity, the Board notes that while the record indicates that 
he served as a medical specialist during service, there is no 
indication that he has received any training or has special 
knowledge regarding the causation of any disease.  Under 
these circumstances, the Board finds that the Veteran is not 
competent to provide an opinion regarding the etiology of his 
obesity.  Therefore, his opinion is of minimal if any 
probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Dr. H's opinion is of much greater weight as 
the latter clinician is a physician who has far more 
education and training in the field of diagnosing illnesses 
and determining the etiology of diseases. 

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for obesity, 
to include as secondary to physical pain from the Veteran's 
service-connected bilateral knee disability and/or emotional 
pain due to his service-connected PTSD, must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

Service connection for obesity, to include as secondary to 
physical pain from the Veteran's service-connected bilateral 
knee disability and/or emotional pain due to his service-
connected PTSD, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


